Per Ctjriam,
the report could not be sustained on the act of 18X5, which gives the viewers power to vacate the whole route, without giving them power to change the location in whole or in part. Nor could it be sustained on the act of 1809, which does give such a power, but only in relation to old roads completely opened; because the original road had been opened but in part. Had the inconvenience from opening it, been actually incurred, we should probably have heard nothing' of the present attempt by the owner of the soil to carry the road over a hill, to the detriment of the public, instead of permitting it to remain according to its present location, on the lev.el bank of the river. The report was, therefore, properly set aside.
Huston, J. dissented.
Proceedings affirmed.